Case 6:20-cv-00410-WWB-GJK Document 49 Filed 05/21/20 Page 1 of 6 PageID 418




                        UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION
   ____________________________________
                                        )
   MICHAEL DALEIDEN, SEAN               )
   RANDALL, STEVEN SACK, PEDRO          )
   POVEDA, CHRISTOPHER CARVER, )
   RICHARD JOSWICK, JUSTIN              )
   SCOTT, AND LYNN FRAZEL,              )
                                        )
         Plaintiffs,                    )
   vs.                                  ) CASE NO: 6:20-cv-00410-WWB-GJK
                                        )
   RED LAMBDA, INC., a Florida          )
   For-Profit Corporation, BAHRAM       )
   YUSEFZADEH, individually, SAAD       )
   AL BARRAK, individually and LEWIS )
   DUNCAN, individually, and IAIN       )
   KERR, individually,                  )
                                        )
         Defendants.                    )
   ____________________________________)

            DEFENDANTS, RED LAMBDA’S, LEWIS DUNCAN’S, BAHRAM
        YUSEFZADEH’S, AND IAIN KERR’S, JOINT RESPONSE TO PLAINTIFF’S
       AMENDED UNOPPOSED IN PART AND OPPOSED IN PART MOTION FOR
       RELIEF FROM ORDER GRANTING MOTION TO COMPEL ARBITRATION

                      Defendants, Red Lambda, Inc., (“Red Lambda”) Lewis Duncan

   (“Duncan”), Bahram Yusefzadeh, (“Yusefzadeh”), and Iain Kerr (“Kerr”) (collectively

   “Defendants”)1, through their undersigned counsel, respond to Plaintiff’s Amended

   Unopposed in Part and Opposed in Part Motion for Relief from Order Granting Motion to

   Compel Arbitration (Doc. 47) (“Motion for Relief”).




   1
       Nominal defendant Saad Al Barrak has not been served with the Amended Complaint.
Case 6:20-cv-00410-WWB-GJK Document 49 Filed 05/21/20 Page 2 of 6 PageID 419




                     I.       INTRODUCTION

                     In the Motion for Relief, Plaintiffs seek relief in the alternative, asking the

   court to either (a) restore this matter to the docket fully, such that Defendants would

   respond to the Amended Complaint or (b) if the Court were to grant Defendants’ Joint

   Motion to Compel Arbitration (“Motion to Compel”) without further pleading, restore this

   matter to the docket but stay it pending resolution of arbitration of the plaintiffs’ claims.

   Defendants have not objected to Alternative A, with the understanding that were the Court

   to grant that relief, such would be without prejudice to Defendants’ opportunity to file a

   renewed motion to compel arbitration in response to the Amended Complaint or to

   otherwise respond to the Amended Complaint.2

                     Defendants do object to Alternative B. As shown in the Motion to Compel,

   the Court should dismiss this matter upon granting the Motion to Compel. Dismissal of this

   action in favor of arbitration is proper and fully supported by binding precedent. The Court

   of Appeals for the Eleventh Circuit has regularly affirmed orders from district courts

   compelling arbitration in Fair Labor Standards Act (“FLSA”) cases such as the instant case.

                     II.      BACKGROUND AND PROCEDURAL HISTORY

                    On January 20, 2020, Plaintiffs filed a Complaint in state court despite their

   obligations under their valid and binding mutual arbitration agreements, alleging violations

   under the FLSA, the Florida Minimum Wage Act, Fla. Stat. § 448.110, and otherwise

   asserting unpaid wages. Before filing this action, every Plaintiff agreed, in writing, to


   2
     The Amended Complaint adds an additional defendant, Kerr, and is otherwise the same as the Original
   Complaint. Thus, it is Defendants’ position that arbitration should be compelled and, should this matter be
   restored to the docket fully, Defendants will file what is effectively a renewed Motion to Compel, albeit one
   joined by Kerr.


                                                        2
Case 6:20-cv-00410-WWB-GJK Document 49 Filed 05/21/20 Page 3 of 6 PageID 420




   arbitrate “any claim” on an individual basis that they have with Red Lambda, its officers,

   directors, employees, or agents. Each individual defendant in this action is or was either

   an employee of or director of Red Lambda.

                   After removing the case to this Court, Defendants filed the Motion to

   Compel on April 9, 2020 (Doc. 28). A week later, on April 15, 2020, Plaintiffs filed an

   amended complaint making the same legal claims under the FLSA and state law, but added

   a new defendant, Kerr. (Doc. 38). On May 6, 2020, the Court entered an Order granting

   the Motion to Compel and dismissed the case (Doc. 45). On May 7, 2020, Plaintiffs filed

   the Motion for Relief (Doc. 47)3. On May 8, 2020, Defendants Yusefzadeh and Kerr filed

   a separate Notice of Partial Objection to Plaintiffs’ Motion for Relief (Doc. 48).

                    III.     LEGAL ARGUMENT: THE ELEVENTH CIRCUIT
                             REGULARLY AFFIRMS DISMISSAL IN FLSA CASES

                    While Plaintiffs note that the Court may stay this matter rather than dismiss

   it, it is well established that courts in this district routinely dismiss actions upon finding

   arbitration is proper and, indeed, that the Eleventh Circuit regularly affirms such orders.

   See, e.g., Samadi v. MBNA Am. Bank, N.A., 178 F. App’x. 863 (11th Cir. 2006), cert.

   denied, 549 U.S. 993 (2006); Caley v. Gulfstream Aerospace Corp., 428 F.3d 1359 (11th

   Cir. 2005) (affirming district court’s granting of motions to dismiss and to compel

   arbitration of all plaintiffs’ claims, including FLSA claims); Employers Ins. of Wausau v.

   Bright Metal Specialties, Inc., 251 F.3d 1316, 1321 (11th Cir. 2001); Jackson v. Cintas




   3
     While Plaintiffs’ counsel conferred with counsel for Defendants Yusefzadeh and Kerr before filing the
   original Motion for Relief (Doc. 46), Plaintiffs mistakenly filed the motion before counsel for Defendants
   Yusefzadeh and Kerr had responded and thus filed an amended Motion for Relief correcting this error.


                                                       3
Case 6:20-cv-00410-WWB-GJK Document 49 Filed 05/21/20 Page 4 of 6 PageID 421




   Corp., 425 F.3d 1313 (11th Cir. 2005) (affirming district court’s granting of motions to

   compel arbitration and to dismiss action containing FLSA claims).

                  For example, in Perera v. H&R Block E. Enters., 914 F. Supp. 2d 1284,

   1286 (S.D. Fla. 2012), as part of his employment, the plaintiff signed an agreement

   containing a valid arbitration clause and the employer filed a motion to dismiss or,

   alternatively to stay proceedings and compel arbitration. Id. at 1290. The district court

   granted the employer’s motion and dismissed the complaint with prejudice and compelled

   the parties to engage in arbitration. Id. The district court specifically noted that, “[t]he

   Eleventh Circuit, at one point, suggested only a stay of litigation is appropriate. However,

   more recently, the Circuit affirmed dismissal when all claims are subject to arbitration.”

   Id. See also Caley, 428 F.3d 1359 (affirming same.); Garcia v. Builder Servs. Grp., Inc.,

   No. 8:07-cv-478-T-23MSS, 2007 U.S. Dist. LEXIS 59177 (M.D. Fla. Aug. 13, 2007)

   (denying the parties stipulated request to stay the case and instead dismissing the case)

   (citing Gilchrist v. CitiFinancial Servs., LLC, No. 6:06-cv-1727-Orl-31KRS, 2007 U.S.

   Dist. LEXIS 4043 (M.D. Fla. Jan. 19, 2007)).

                  With respect to Plaintiffs’ assertion that the decision in Lynn’s Food Stores,

   Inc. v. U.S. ex rel. U.S. Dep’t of Labor, 679 F. 2d 1350 (11th Cir. 1982), requiring judicial

   approval of litigation settlements involving FLSA claims implies that the approval

   requirement was intended to override forum selection clauses in arbitration agreements,

   this argument should be rejected by the Court. The Second Circuit recently examined the

   issue of whether the required judicial approval of FLSA settlements would bar arbitration

   and held that the court approval requirement “is assurance of the fairness of a settlement



                                                4
Case 6:20-cv-00410-WWB-GJK Document 49 Filed 05/21/20 Page 5 of 6 PageID 422




   of a claim filed in court, not a guarantee of judicial forum.” Rodriguez-Depena v. Parts

   Auth., Inc., 877 F.3d 122, 124 (2d Cir. 2017) (affirming judgment ordering arbitration of

   plaintiff’s FLSA claims and dismissing complaint) (emphasis added). Thus, the need for

   judicial approval of a possible settlement is not a reason to deny dismissal of this action.

   Indeed, should the parties agree to settle, they could certainly agree also to seek judicial

   approval of such agreement. The need for judicial approval of a possible settlement is not

   a reason to deny dismissal of this action.4

                    For these reasons, Defendants respectfully submit that, whether by

   upholding the current order or by granting any renewed Motion to Compel filed by

   Defendants, this matter should be dismissed in favor of arbitration. Plaintiffs’ Motion for

   Relief should be denied to the extent that it seeks a stay of this action.

                    DATED this 21st day of May, 2020

       SPIRE LAW, LLC                                      JACKSON LEWIS P.C.
       12249 Science Drive, Suite 155                      390 North Orange Avenue, Suite 1285
       Orlando, Florida 32826                              Orlando, Florida 32801
                                                           Telephone:     (407) 246-8440
       By:    /s/ Jesse I. Unruh                           Facsimile:     (407) 246-8441
              Jesse I. Unruh
              Florida Bar No. 93121                        By:      /s/ Peter M. Wendzel
              jesse@spirelawfirm.com                                Peter M. Wendzel
                                                                    Florida Bar No. 1018271
              Attorneys for Defendant BAHRAM                        peter.wendzel@jacksonlewis.com
              YUSEFZADEH and IAIN KERR
                                                                    Madonna M. Snowden
                                                                    Florida Bar No. 0124522
                                                                    madonna.snowden@jacksonlewis.com

                                                                   Attorneys for Defendants RED LAMBDA,
                                                                   INC. and LEWIS DUNCAN

   4
     Defendants do not address the assertion that the arbitrator cannot issue full relief. Aside from being
   incorrect, such is not relevant to the question of a stay versus dismissal.


                                                      5
Case 6:20-cv-00410-WWB-GJK Document 49 Filed 05/21/20 Page 6 of 6 PageID 423




                                CERTIFICATE OF SERVICE

                     I HEREBY CERTIFY that on this 21st day of May, 2020, the foregoing

   was electronically filed with the Clerk of the Court by using the CM/ECF system, which

   will send a notice of electronic filing to: counsel for Plaintiffs, R. Samuel Dunaway, III,

   Esquire, Dunaway Law Firm, P.A., 2457 Silver Star Road, Orlando, Florida 32804,

   sam@dunawaylawfirm.com, and Counsel for Defendant Bahram Yusefzadeh and Iain

   Kerr, Jesse I. Unruh, Esquire Spire Law, LLC 12249 Science Drive, Suite 155 Orlando,

   Florida, 32826, jesse@spirelawfirm.com.

                                                        /s/ Peter M. Wendzel
                                                        Attorney
   4822-2344-5948, v. 1




                                               6
